DETAILED ACTION 
This is the Office action based on the 16052252 application filed August 1, 2018, and in response to Applicant’s amendment/argument filed on March 25, 2021.  Claims 1, 3-9, 11-14, 21 and 23-29 are currently pending and have been considered below
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Allowable Subject Matter
Claims 1, 3-9, 11-14, 21 and 23-29 are allowed.  The following is an examiner's statement of reasons for allowance:regarding claim 1, none of the cited prior arts teaches the feature “the third exposure region overlaps the first exposure region by about 2.5 um” in the context of claim 1;regarding claim 8, none of the cited prior arts teaches the feature “singulating the first region of the interposer substrate from the second region of the interposer substrate, wherein after the singulating the interposer substrate extends to a first width, the first 
regarding claim 21, none of the cited prior arts teaches the feature “the first dielectric layer comprises silicon oxide and the second dielectric layer comprises silicon nitride.” in the context of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered as follows:
--Claim 1 is amended to include the allowable subject matter of claim 2.  Claim 1 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713